NUMBER 13-13-00013-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI C EDINBURG


NICHOLAS GARCIA,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.


              ORDER TO FILE REPORTER’S RECORD
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

      This cause is before the Court on the reporter’s failure to file the record. The

reporter’s record in this matter was originally due on January 15, 2013. The reporter has

previously requested and received three prior extensions of time to file the record. The

reporter has now requested a fourth extension of time for thirty days, or until October 17,
2013, to file the reporter’s record.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure to

have heretofore filed the record in this matter. Accordingly, the reporter, Sandra

Chavez, is hereby ORDERED to file the reporter’s record in this Court no later than

5:00 p.m. on October 17, 2013. No further motions for extension of time will be

entertained by the Court. If the reporter fails to file the record within the foregoing

specified period of time, the Court will act appropriately to avoid further delay and to

preserve the parties’ rights. See TEX. R. APP. P. 37.3 (a)(2).

       The Clerk of this Court is ORDERED to serve a copy of this order on Sandra

Chavez by certified mail, return receipt requested.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of October, 2013.




                                             2